DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
 	Applicant’s remarks regarding the product process restriction in the reply filed on April 28, 2022 are persuasive.    Therefore the restriction issued on March 21, 2022 is hereby withdrawn.

IDS
 	The IDS document(s) filed on January 13, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Claim Objections
 	Claims 15-34 are objected to.

 	As to claim 15, the Examiner suggests replacing “microlenes” with “microlenses”.  Examiner requests Applicant carefully check all claims for spelling errors.

 	As to claim 19, the Examiner suggests replacing “whrein” with “wherein”.  
 	As to claim 25, the Examiner suggests replacing “have a hexagonal shape” with “having a hexagonal shape” and replacing “first microlenes” with “first microlenses” and replacing “second microlenes” with “second microlenses”.  

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-34 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 15, there is a lack of antecedent basis for “the center of two adjacent concave portions” (emphasis added).  There is also a lack of antecedent basis for “the plurality of connecting portions positioned in” (emphasis added) as the plurality of connecting portions are not previously recited as being formed in first and second emitting portions.

 	As to claims 15-24 and 27, there is a lack of antecedent basis for “the first emission portion” (emphasis added) and “the second emission portion” (emphasis added).  The Examiner suggests “the first emitting portion” and “the second emitting portion”.

 	As to claim 25, there is a lack of antecedent basis for “wherein a size of the hexagonal shape of the first microlens differs from a size of the hexagonal shape of the second microlens” (emphasis added).  There is a difference in number between “the first microlens” and “the second microlens” compared to “a plurality of first microlenses” and “a plurality of second microlenses”.

 	As to claims 29 and 33, there is a lack of antecedent basis for “the center” (emphasis added).

 	As to claim 31, there is a lack of antecedent basis for “the size of the hexagonal shape of the third microlens” (emphasis added).

No Prior Art Applied
 	No prior art has been applied to claims 15-34.

 	As to claim 15, Lim et al. (U.S. Patent Publication No. 2017/0092705 A1), hereafter “Lim”, is the closest prior art.  Lim’s exception under 102(b)(2)(C) notwithstanding, Lim does not teach “wherein, between the center of two adjacent concave portions in a plan view, a width of at least one of the plurality of connecting portions positioned in the first emission portion is different from a width of at least one of the plurality of connection portions positioned in the second emission portion”.  It is unclear whether Lim teaches a plurality of connecting portions.  Even if horizontal portions between concave structures 131a in FIG. 1 could be considered a plurality of connecting portions, Lim is silent as to the comparative widths of at least one of the plurality of connecting portions in the first emitting portion versus the second emitting portion.  Lim’s FIG. 2 and FIG. 10 do not teach these limitations.
  
 	As to claim 25, Lim is silent as to the limitations of the plurality of second microlenses and a size of the hexagonal shape of the first microlens differs from a size of the hexagonal shape of the second microlens.  Although Lim teaches a hexagonal shape, Lim does not teach the plurality of second microlenses.  See Lim, ¶ [0105].


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829